                     Case 2:18-cv-00719-SMD Document 71 Filed 01/10/19 Page 1 of 1
                                        UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF ALABAMA
                                                  OFFICE OF THE CLERK
                                             ONE CHURCH STREET, ROOM B-110
                                             MONTGOMERY, ALABAMA 36104

DEBRA P. HACKETT, CLERK
                                                                                TELEPHONE (334) 954-3600


                                               January 10, 2019

                                        NOTICE OF REASSIGNMENT



         To:        All Counsel of Record



         Re:        Green v. State Board of Medical Examiners et al

                   Civil Action No.   2:18-cv-00719-GMB


         The above-styled case has been reassigned to Stephen Michael Doyle.

         Please note that the case number is now 2:18-cv-00719-SMD. The new case
         number should be used on all future correspondence and pleadings.
